702 S.E.2d 791 (2010)
DOLLAR et al.
v.
GRAMMENS et al.
No. A08A1243.
Court of Appeals of Georgia.
November 10, 2010.
Holland, Schaeffer, Roddenbery & Blitch, James D. Blitch, IV, Atlanta, for Appellants.
Gray, Rust, St. Amand, Moffett & Brieske, Matthew G. Moffett, Wayne S. Melnick, Atlanta, Harben, Hartley & Hawkins, Phillip L. Hartley, Phillip L. Hartley, Martha M. Pearson, for appellees.
PHIPPS, Presiding Judge.
In Grammens v. Dollar,[1] the Supreme Court of Georgia reversed Division 1 of this court's opinion in Dollar v. Grammens.[2] Accordingly, we vacate Division 1 of our earlier opinion and adopt the opinion of the Supreme Court as our own in its stead. The remainder of our earlier opinion remains unchanged.
Judgment affirmed.
BARNES, P.J., and JOHNSON, J., concur.
NOTES
[1]  287 Ga. 618, 697 S.E.2d 775 (2010).
[2]  294 Ga.App. 888, 670 S.E.2d 555 (2008).